DONALD M. CRANE
                                            ATTORNEY AT LAW                  FILED IN
                                                                      1st COURT OF APPEALS
                                 810 S. MASON ROAD, SUITE 350             HOUSTON, TEXAS
                                       KATY, TEXAS 77450
                                                                      6/4/2015 9:40:42 PM
(281) 392-6611                                                        CHRISTOPHER         A. PRINE
                                                                            FAX (281) 392-5383
                                                                               Clerk
DONMCRANE@GMAIL.COM




                                                                           June 4, 2015


Mr. Christopher A. Prine
Clerk of the Court
Court of Appeals
First District
301 Fannin Street
Houston, Texas 77002-2086


Re:      Court of Appeals Number: 01-15-00256-CV; In the Interest of M.B.M. and
         J.J.M., Children, In the Court of Appeals for the 1st District of Texas at
         Houston

Re:      Cause No. 2014-00491J; In the Interest of M.B.M. and J.J.M., Children;
         In the District Court of Harris County, Texas 313th Judicial District;


Dear Mr. Prine:

Please allow the attached court order confirming indigence in response to filing fee.
I may be reached at (713) 501-8529. Thank you, and I remain,

                                                      Yours Very Truly,


                                                      /s/ Donald M. Crane
                                                      Donald M. Crane

DMC/dmc

Enclosure:       Order dated June 4, 2015

cc: File